DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111 filed on December 15, 2020 in response to a non-final office action dated October 1, 2020.
Terminal Disclaimer
The terminal disclaimer filed on March 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 10,601,897, 9,866,620, and 9,276,998 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Scott D. Paul, Reg. No. 42,984 on March 8, 2021 through subsequent communications following a telephone interview on March 1, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
Claims 1-16 (Cancelled)

Claim 17 (Currently amended): A method of transferring files in a data-processing network using a current node within the network, comprising:
logically divided sets of outbound strings in a body portion of the outbound SOAP message including:
a first set of the outbound strings representing outbound characteristics of an outbound file and a second set of the outbound strings representing outbound content of the outbound file;
receiving, from a sender node within the network, an inbound SOAP message having logically divided sets of inbound strings in a body portion of the inbound SOAP message including:
a first set of the inbound strings representing inbound characteristics and a second set of the inbound strings representing inbound content;
storing an inbound file having the inbound content; and
applying the inbound characteristics to [[the inbound file 

Claim 18 (Previously presented): The method of claim 17, further comprising:
inserting, into the outbound message, the outbound strings including the first and second sets of the outbound strings; and
extracting, from the inbound strings within the inbound message, the first and second sets of the inbound strings.

Claim 19 (Previously presented): The method of claim 18, further comprising: 
inserting a predefined keyword into a first outbound string of the outbound strings; and
recognizing a keyword within a first inbound string of the inbound strings; and
interpreting the inbound strings based upon the keyword within the first inbound string.

Claim 20 (Preciously presented): The method of claim 17, wherein 

the storing includes decrypting the second set of the inbound strings with a private key of the current node corresponding to the public key.

Claim 21 (Preciously presented): The method of claim 20, wherein 
the outbound message is created by inserting a representation of the public key into the outbound strings; and 
the storing includes retrieving a private key corresponding to a public key indicated in the inbound strings.

Claim 22 (Previously presented): The method of claim 21, wherein 
the outbound message is created by extracting the public key of the receiver node from a download request for downloading the outbound file received from the receiver node; and 
further comprising, before receiving the inbound message, generating the public key and the private key, inserting the public key into the download request, and submitting the download request to the sender.

Claim 23 (Previously presented): The method of claim 21, wherein
the outbound message is created by extracting the public key of the receiver node from an upload response received from the receiver node, the upload response in response to an upload request submitted by the current node to the receiver node; and


Claim 24 (Previously presented): The method of claim 17, wherein the outbound message is created by 
converting the outbound content into an outbound sequence in text format, and segmenting the outbound sequence into the second set of the outbound strings, the storing includes
concatenating the second set of the inbound strings into an inbound sequence, and converting the inbound sequence into a binary format, and the second set of the inbound strings are in text format.

Claim 25 (Previously presented): The method of claim 17, further comprising: calculating verifications values of the inbound file; and
verifying a correctness of the inbound file based upon a comparison between each of the verification values and a corresponding one of the inbound characteristics.

Claim 26 (Previously presented): The method of claim 25, wherein one of the verification values is a hash value of the inbound file.

Claim 27 (Currently amended): A current node within a data-processing network, comprising: a hardware processor configured to initiate the following executable operations:
sending, to a receiver node within the network, an outbound SOAP message having logically divided sets of outbound strings in a body portion of the outbound SOAP message including:

receiving, from a sender node within the network, an inbound SOAP message having logically divided sets of inbound strings in a body portion of the inbound SOAP message including:
a first set of the inbound strings representing inbound characteristics and a second set of the inbound strings representing inbound content; 
storing an inbound file having the inbound content; and
applying the inbound characteristics to [[the inbound file 

Claim 28 (Currently amended): A computer program product comprising:
a hardware storage device having stored therein computer usable program code for transferring files in a data-processing network using a current node within the network, 
the computer usable program code, which when executed by a computer hardware system, causes the computer hardware system to perform:
sending, to a receiver node within the network, an outbound SOAP message having logically divided sets of outbound strings in a body portion of the outbound SOAP message including:
a first set of the outbound strings representing outbound characteristics of an outbound file and a second set of the outbound strings representing outbound content of the outbound file;
receiving, from a sender node within the network, an inbound SOAP message having logically divided sets of inbound strings in a body portion of the inbound SOAP message including:
a first set of the inbound strings representing inbound characteristics and a second set of the inbound strings representing inbound content; 
storing an inbound file having the inbound content; and
applying the inbound characteristics to [[the inbound file 
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for computerized devices transferring data files using SOAP messages consisting of a set of at least two strings wherein the devices can operated in a computerized communication network independent of the version and extension of the SOAP message and wherein one string represents characteristics of the file and the other string represents content of the file. Such ordered steps provide a specific improvement for transferring files using SOAP messages within a computer network and a useful improvement to overcome a problem specific to transferring information within the computerized network.

Reasons For Allowance
The following is an examiner’s statement for reason for allowance.  The closest prior art of record Purdy et al. (US 2007/0180132 A1; herein referred to as Purdy) in view of Pearson et al. (U.S. 2006/0090195 A1; herein referred to as Pearson) does not teach or suggest in detail a method, node within a data processing network, and computer program product  for transferring files in a data processing network on which a receiver node is sent an outbound SOAP message having logically divided sets of outbound strings in the body portion of the of the outbound SOAP message, including a first set of the outbound strings representing outbound characteristics of an outbound file, and a second set of 
Purdy is directed to processing SOAP messages that contain properties embedded in the message pertaining to the payload contents of the message such that the properties are extracted from the message so that they can be used to perform operations related to the message contents.  Purdy teaches some of the limitations and elements of the claimed invention including sending to  a receiver node (e.g. client) within the network (¶ [0036], Fig. 1), an outbound SOAP message (e.g. transmission) (¶ [0032]) having outbound strings in a body portion of the outbound SOAP message including: a first set of the outbound strings  (¶ [0049] and see table to create the SOAP message using byte strings)  and a second set of the outbound strings (see table to create the body string at ¶ [0050]) ) representing outbound content (e.g. byte array)  of the outbound file (e.g. contents of the message) (¶ [0050]); receiving from a sender node  (e.g. server) within the network, an inbound SOAP message(e.g. message from the server) (¶ [0123], Fig. 1, Fig. 6B) having inbound strings in a body portion of the inbound SOAP message including: a first set of the inbound strings (¶ [0123], Fig. 1, Fig. 6B) and a second set of the inbound strings (e.g. body portions) representing inbound content (in conjunction, the SOAP message may include a body portion(s) with content. . . ” ¶ [0124], Fig. 6B); applying the inbound characteristics to an inbound file   (¶ [0123], Fig. 6B) having the inbound content (¶ [0089]).  
However Purdy does not teach logically divided sets of outbound (inbound) strings in a body portion of the outbound (inbound) SOAP message . . . outbound (inbound) strings representing outbound/inbound characteristics.  Purdy injects characteristics (e.g. properties) of a file as strings in a 
Pearson is directed to utilizing a standard messaging transport protocol, such as SOAP, to configure service settings for devices in a network.  In combination with Purdy, Pearson teaches some of the limitations and elements of the claimed invention including outbound (inbound) strings (e.g. hidden fields) in a body portion of the outbound (inbound) SOAP message . . . outbound (inbound) strings representing outbound/inbound characteristics (e.g. multiple configuration information or command/control information)  (see  ¶ ¶ [0034 -0038]).
However the claimed invention is distinguished from the prior art combination of Purdy and Pearson because the prior art does not teach logically divided sets of outbound strings on a body portion of the outbound SOAP message, and logically divided sets of inbound strings on a body portion of the inbound SOAP message.  While Pearson teaches encoding command/control information in hidden fields that may be included in a body part of the message, the hidden fields are not “logically divided sets of outbound (inbound) strings representing outbound/inbound characteristics” as  required in the claim language.  Specifically for the claimed invention, the array of strings is logically) divided into a title portion and a payload portion. The title portion represents the characteristics of the file (in addition to other service information). The payload portion instead represents the content of the file.  Therein, the prior art does not teach ordered steps or the transference of files using arrays of strings embedded into the body of a SOAP message, without the use of any extensions in the SOAP message header.  The benefit provided by the claimed invention enables the use of standard SOAP messages and the transference of files to be completely independent of the version and the extension of the SOAP messages (thereby avoiding any incompatibility problem among the nodes in the network, and fostering the integration of heterogeneous applications utilizing message communication.  The claim limitations previously distinguished as an ordered combination identify distinctive elements of the claimed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 17 – 28 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/JAMES N FIORILLO/               Examiner, Art Unit 2444